Name: Commission Regulation (EEC) No 2975/91 of 10 October 1991 abolishing the countervailing charge on apples originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 10 . 91 Official Journal of the European Communities No L 283/9 COMMISSION REGULATION (EEC) No 2975/91 of 10 October 1991 abolishing the countervailing charge on apples originating in Hungary of Article 5 of that Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions speci ­ fied in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of these products originating in Hungary can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2935/91 (3) introduced a countervailing charge on apples originating in Hungary ; Whereas the present trend of prices for products origin ­ ating in Hungary on the representative markets referred to in Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 381 1 /85 (*), recorded or calculated in accordance with the provisions HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2935/91 is hereby repealed. Article 2 This Regulation shall enter into force on 11 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 150, 15. 6. 1991 , p. 8 . (3) OJ No L 278, 5. 10 . 1991 , p . 22. (4) OJ No L 220, 10 . 8 . 1974, p . 20. M OJ No L 368, 31 . 12. 1985, p. 1 .